Citation Nr: 0311226	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the right hand.  

2.  Entitlement to service connection for a disability 
manifested by numbness of the left hand.  

3.  Entitlement to service connection for a jaw disability 
due to facial trauma.  

4.  Entitlement to an increased (compensable) rating for the 
residuals of shell fragment wounds (SFWs) of the right leg, 
left leg, and left wrist.  

5.  Entitlement to an increased (compensable) rating for 
tinea of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1966 to October 
1969, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Cheyenne, 
Wyoming, Medical and Regional Office Center (RO).  
Jurisdiction over the claims folder was subsequently 
transferred to the RO in Wichita, Kansas.  

By rating action dated in January 2002, service connection 
for the loss of teeth numbers 13 and 14 was granted, leaving 
only the issue of service connection for a jaw disability in 
active appellate status as a claimed residual of facial 
trauma.  


REMAND

This case was last before the Board in January 2001, when it 
was remanded to the RO for further, specified procedural and 
evidentiary development, including compliance with the notice 
and assistance requirements of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In August 2002, in an attempt to comply with the VCAA, the RO 
sent a letter to the appellant asking him to provide the 
names and addresses and approximate dates of treatment for 
all health care providers, private and VA, who had additional 
medical records pertinent to the issues on appeal.  The RO 
told the appellant that this information and other requested 
evidence should be submitted by October 31, 2002, although 
information received within one year would be considered.  
The United States Court of Appeals for the Federal Circuit 
has recently held that a VCAA notice in the form provided by 
the RO is misleading, since 38 U.S.C.A. § 5103(b) (West 2002) 
provides that claimants have one full year (not 60 days) in 
which to submit evidence requested pursuant to the VCAA.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7306 (Fed. Cir., May 1, 2003).  

In addition, in the January 2001 remand, the Board also 
directed that a VA skin examination should be conducted 
during the summer months when it was most likely that the 
service-connected tinea of the feet would be symptomatic, 
citing to Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
This has not been done, as the only subsequent VA skin 
examination was conducted in January 2003.  

It also appears that there are relevant VA outpatient 
treatment records that have not been associated with the 
claims folder.  

For all of the aforementioned reasons, this appeal is 
REMANDED to the RO for the following further action:  

1.  The RO should issue another letter to 
the appellant providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  

2.  Next, the RO should also obtain and 
incorporate into the claims file copies 
of all VA outpatient treatment records or 
other VA medical records pertaining to 
the treatment of any of the disabilities 
at issue in this appeal and undertake any 
further evidentiary development which it 
deems to be necessary, including 
scheduling the appellant for a VA skin 
examination during the summer months in 
order to determine the severity of the 
service-connected tinea of the feet.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is otherwise informed, but he may furnish additional 
evidence and argument on the remanded matters while the case 
is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)







4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


